Honorable  Qrover E. Murray                    Opinion   No. M-1007
President
Texas Tech University                          Re:    Authority  to establish    a
P. 0. Box 4349                                        "Central  Services   Account'
Lubbock,  Texas   79409                               for Texas Tech University
                                                      and Texas Tech University
Dear Dr.    Mur.ray:                                  School of Medicine.

            Your request   for an opinion            on the   above    subject   matter
asks   the following  question:

               "Whether the authority        granted by Article
       IV, Section      36, Senate Bill No. 7, 62nd Legis-
       lature,    First    Called Session,      1971, to the
       Board of Regents of Texas Tech University                 and
       Texas Tech University         School of Medicine         to
       establish     a 'Central     Services    Account',     as well
       as the authority        granted to Comptroller         of
       Public Accounts       to pay vouchers       submitted     by such
       Institutions      for non-instructional         salaries,
       maintenance,      equipment or travel        Incident     to
       the administration,         supervision,     and common
       operations     and support of the Institutions              con-
       flicts    with Article      4413(32)
                                      -.~      V.A.C.S.,    commonly
       known as the 'Interagency           Cooperation-Act?"'          -

             Section    36 of Article    IV of Senate Bill            11, Acts 62nd
Legislature,     R.S.   1971 (as    amended by S.B. 7, 1st            C.S., 62nd Leg.,
1971) provides:

              “sec. 36.    TEXAS TECH UNIVERSITY AND TEXAS
       TECH UNIVERSITY SCHOOL OF MEDICINE CENTRALSER-
       VICES ACCOUNT. Out of funds appropriated                in this
       Article,    the Board of Regents of Texas Tech Uni-
       versity,    acting  In its capacity         as governing   board
       of each separate      institution,      may employ persons
       to serve both institutions          jointly    and pay their
       salaries    in whole or in part from the approprlatlons
       made herein     to either    instftutfon.       Said Board is

                                      -4910-
Hon.      Grover    E. Murray,      page   2   (M-1007)



          authorized      to establish      the ‘Texas Tech University
          and Texas Tech University            School of Medicine
          Central     Services    Account’ from which may be paid
          salaries     and expenses      for the administration,
          supervision       and operation      of the institutions,            in
          such proportion        as may be determined          by said Board
          and to require       the institutions         Including      any other
          institution      which may be placed under the admlnis-
          tration     of the Board by law to pay into this account
          from any local       fees or funds or from moneys appro-
          priated     by the Legislature,         their    proportionate
          share as determined         by the Board of Regents for
          the expense and administration              of each institution.
          The Comptroller        of Public Accounts          is authorized
          to set up an account with the above caption                    and
          to deposit      in said account       funds to the amount
          authorized      by said Board of Regents and the ex-
          ecutive     heads of the respective           institutions       for
          non-instructional        salaries     and general        operating
          expenses D The Comptroller            is authorized        to draw
          warrants against        this account       based on vouchers
          submitted by Texas Tech University                 and Texas Tech
          University      School of Medicine         in payment of salaries,
          maintenance,       equipment or travel          incident     to the
          administration,        supervision,      and common operations
          and support of the institutions.                 The State Treasurer
          is hereby authorized         and directed        to pay warrants         so
          issued against       any funds except instructional                salaries
          appropriated       by the Legislature         to each institution.

                 “Appropriations      to either   of the institutions
          may also be used to reimburse          any revolving    fund
          operated     for the benefit     of either   of the institu-
          tions    such as a motor pool for managing automotive
          vehicles     authorized    by the Act, an office      supply or
          laboratory      supply center    or any other operation      of a
          similar     nature established     by authority    of the Board
          of Regents.       Travel expense Incurred       by a person
          employed by one institution          in connection   with service
          to the other institution        may be reimbursed      by the
          institution      for which such services      are performed
          or proportionately       if both institutions      are involved,”
          (at p. IV-80-81).

                 A general  appropriation           act    may contain  riders      which
detail,       limit  or restrict    the use         of    funds or otherwise       insure

                                           -4911-
Hon.    Grover     E. Murray,   page    3   (M-1007)



that the money appropriated      is spent for the required    purposes
for which the money is appropriated.         However, an appropriation
act cannot modify,     amend or re eal exlstin
General's   Opinions M-942 (1971 7, M-249 (l&3~e:~:1~%;~          (:;;:::ey
and authorities    cited  in these opinions.

             Section 110.01 of House Bill  1657,        Acts   62nd Leg.,   R.S.
1971,    Ch. 1024 at page 3072, 3267, provides:

              "Texas Tech University      School of Medicine
        at Lubbock is a separate      institution  and not a
        department,   school,   or branch of Texas Tech
        University   but is under the direction,     manage-
        ment, and control     of the Texas Tech University
        Board of Regents."

                 Section   110.02   provides:

              "The board of regents      has the same powers
        of direction,      management, and control     over the
        medical    school   as they exercise  over Texas Tech
        University.       However, the board shall act separ-
        ately   and independently     on all matters affecting
        the medical     school  as a separate   institution.

                 Section   110.03   provides:

              "The board may make rules and regulations
        for the direction,      control,    and management of
        Texas Tech University       School of Medicine   as
        necessary   for the school       to be a medical school
        of the first    class.'

              It is noted that under the foregoing            provisions   both
Texas Tech University        and Texas Tech University         School of Medicine
at Lubbock are under the direction,            management and control       of the
Texas Tech University        Board of Regents,      managed as separate       in-
stitutions      under the same board.        There is no provision       in House
Bill    1657, supra, that prohibits         the Legislature      from appropriating
moneys to the Board of Regents for the purposes                set out in Section
36 of Article       IV of the current      General Appropriation       Act, nor
does the fact that the school           of medicine    is to be managed as a
separate     institution    prohibit    the Legislature     from establishing
a central      services  account     for the reason that such account         merely
details    the use the funds appropriated          may be spent by the governing

                                         -4912-
Hon.   Grover     E. Murray,    page 4     (M-1007)



board to whom the appropriation       is made, and therefore      falls   within
the legitimate   purposes   of riders   to appropriation   bills.       See au-
thorities   in Attorney   General's   Opinions M-942, M-249 and V-1254,
supra.

            Your question     also refers  to the provisions      of Article
4413(32),   Vernon's   Cl.?11 Statutes,   commonly known as the Inter-
agency Cooperation     Act, which authorizes      various  agencies   of the
State to contract     with one another.     Section    2 of Article   4413(32)
defines   "agency"   as follows:

               "When used in this Act the word 'agency'           ln-
       eludes department,     board, bureau,       commission,   court,
       office,    authority,  council,    institution,     university,
       college,    and any service     or part of a State institu-
       tion of higher education."

                Section   3 provides     in part:

              "Any state agency may enter into and perform
       a written    agreement or contract      with other agencies
       of the state for furnishing        necessary   and au-
       thorized   special   or technical    services,   including
       the services     of employees,    the servl$es   of materials,
       or the services     of equipment.      . D .

             Since Texas Tech University       and Texas Tech University
School of Medicine       are to be managed as separate      institutions,
each institution      could be regarded     as an agency within the definl-
tion of Section     2 of Article   4413(32),    Vernon's   Civil   Statutes.
However, this fact does not require          the governing   board of such
institutions     to contract   with itself.     It is therefore      our opinion
that Article     4413(32)   has no application    to your question.

            You are accordingly     advised  that Section  36 of Article
IV of Senate Bill     11, Acts 62nd Le .> R.S. 1971 (as amended by
S.B. 7, 1st C.S.,     62nd Leg., 1971 7 is valid and the Board of
Regent:  isauthorized     to establish    the Central Services   Account
provided   therein   and to expend moneys in accordance      with its pro-
visions.

                               SUMMARY

             Section    36 of Article     IV of Senate Bill    11,
       Acts 62nd Leg.,     R,S. 1971     (as amended  by  S.B.  7,
       1st C.S.,    62nd Leg.,  1971) authorizing      the estab-
       lishment    of a Central Services      Account for Texas
       Tech University     and Texas Tech University       School
       of Medicine    is valid.
                                      -4913-
.      *




    Hon.   Grover   E. Murray,   page 5   (M-1007)




                                                   . MARTIN
                                                y Qeneral of Texas

    Prepared    by John Reeves
    Assistant    Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor,  Chairman
    W. E, Allen,  Co-Chairman
    James Quick
    James Maxwell
    Wm. J. Craig
    Sig Aronson

    SAM MCDANIEL
    Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

    NOLA WHITE
    First Assistant




                                      -49 14-